Citation Nr: 1720023	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  16-21 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel





INTRODUCTION

The Veteran had active service from August 1958 to August 1962, and from October 1962 to September 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, which denied service connection for bilateral hearing loss and tinnitus. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his hearing disabilities are due to hazardous noise exposure and/or acoustic trauma sustained in service. Military personnel records show the Veteran's primary occupation was a seaman and ship serviceman. According to the Veteran, while assigned to the USS Yorktown and USS Coral Sea, he was regularly exposed to high levels of noise from flight deck operations and aircraft while in close proximity for extended periods of time, with no available hearing protection. While stationed in Vietnam, the Veteran was also reportedly exposed to loud noises from 3 and 6 inch guns, as well as small and heavy arms fire.

Following his discharge, the Veteran worked for the Merchant Marines from 1966 to 1974 as an able seaman providing general labor. This environment had moderate noise exposure; however, the Veteran reported hearing protection was often available and used. Shortly thereafter, the Veteran was employed as a section hand providing track maintenance with the railroad until his retirement some 24 years later. This was an environment of moderate noise exposure; however, the Veteran reported appropriate hearing protection was available and used per employer and government requirements. 

The record contains two medical examinations and nexus opinions in this matter. Unfortunately, these medical opinions are conflicting and inadequate. 

In August 2015, the Veteran was afforded a VA Hearing Loss and Tinnitus examination, at which time the examiner diagnosed him with bilateral sensorineural hearing loss and tinnitus. Regarding nexus, the examiner stated she could not render a medical opinion without resorting to speculation because the record is devoid of baseline audiograms during service. Also, the examiner found that the Veteran's tinnitus was at least as likely not caused by the bilateral hearing loss, but failed to render a direct service connection nexus opinion. Subsequently, in the September 2015 rating decision, the RO denied the Veteran's hearing loss and tinnitus claims due to an insufficient nexus between the Veteran's service and current hearing disabilities. 

In March 2016, the Veteran submitted a positive nexus medical opinion from his private physician, Dr. Z. In the March 2016 opinion, Dr. Z stated:

Although hearing was still within normal limits at separation, a decrease in hearing thresholds were seen between enlistment and separation testing indicating the beginnings of probable nerve degeneration and his job classification and military history indicates he was exposed to significant levels of noise. 

Dr. Z added that "noise exposure causes significant structural damage (cochlear synaptic loss, ganglion cell loss & outer hair cell damage) which exacerbates the normal aging process resulting in increased hearing loss compared to those with no noise exposure," but he did not opine whether that is the case here.

In the April 2016 Supplemental Statement of the Case, the RO denied the Veteran's claims due to the inconsistency between the evidence and Dr. Z's opinion.

Specifically, Dr. Z's statement of a decrease in hearing thresholds between enlistment and separation was clearly inconsistent with the evidence because no audiometric testing was done during the Veteran's military service. Although Dr. Z submitted an addendum opinion in May 2016, it did not resolve the significant discrepancy found in his March 2016 opinion. 

While the Veteran asserts that his hearing loss and tinnitus are due to service (and began in service, as reported for tinnitus), his service treatment records do not reveal any hearing related complaints, diagnoses, or treatment. Also, post-service records do not show a hearing loss or tinnitus diagnosis within one year of separation from service. At this time, the record contains inadequate and conflicting medical opinions regarding the etiology of the Veteran's hearing disabilities. Thus, another medical opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request an opinion from an appropriate specialist physician.  A copy of the claims file should be provided to and reviewed by the physician prior to expressing his or her opinion on the following questions: 

(i) Is it at least as likely as not (50% probability or greater) that the Veteran's current bilateral hearing loss had its onset in service or within a year of separation from service, or is otherwise the result of in-service noise exposure or acoustic trauma? Please explain the reasons for your opinion.
 
(ii) Is it at least as likely as not (50% probability or greater) that the Veteran's tinnitus had its onset in service or within one year of separation, or is otherwise the result of in-service hazardous noise exposure or acoustic trauma? Please explain the reasons for your opinion.

2. Then, readjudicate the claims. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for a response. After the Veteran is given an opportunity to respond, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. Law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

